Citation Nr: 0023752	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  99-03 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right foot 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel





INTRODUCTION

The appellant served on active duty from October 1952 to 
October 1955.  This case comes before the Board of Veterans' 
Appeals (the Board) on appeal from an October 1998 decision 
of the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. The appellant has not presented competent medical evidence 
showing a current right foot disability and a current 
right knee disability.

2. The appellant has not presented competent medical evidence 
showing a nexus between a left knee disorder and any 
incident or event of his military service.


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for a right 
foot disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2. The claim of entitlement to service connection for a 
bilateral knee disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Establishing service connection requires (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the asserted in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza), cert. denied sub 
nom.  Epps v. West, 118 S. Ct. 2348 (1998).

The third Caluza element can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Also, in the case of a disease 
only, service connection may be established by (1) evidence 
of the existence of a chronic disease in service or of a 
disease, eligible for presumptive service connection pursuant 
to statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Id. at 495.  With 
regard to a showing of a chronic disability in service, the 
United States Court of Appeals for Veterans Claims (the 
Court) concluded in Savage that chronicity could be shown by 
"either evidence contemporaneous with service or the 
presumption period or evidence that is post-service or post-
presumption period."  Id.

1.  Right Foot Disorder

The appellant has stated that he sustained a right foot 
injury while in service.  The Board accepts as true the 
appellant's account of this in-service injury.  See King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, repeated attempts 
to obtain the appellant's service medical records and line of 
duty report were unsuccessful.  Specifically, the RO 
requested the records twice in December 1997, and again in 
March 1998, July 1998 and February 1999.  Even assuming a 
right foot injury while in service, the first element of a 
well grounded claim has not been established - the appellant 
has not submitted competent medical evidence demonstrating 
that he currently experiences a right foot disorder.  Caluza, 
7 Vet. App. at 498.  

Accordingly, the Board must deny the appellant's claim of 
service connection for a right foot disorder as not well 
grounded.  Where the veteran has not met this burden, the VA 
has no further duty to assist him in developing facts 
pertinent to the claim, including no duty to obtain a medical 
examination or opinion.  38 U.S.C.A. § 5107(a); Morton v. 
West, 12 Vet. App. 477 (1999).  

2.  Bilateral Knee Disorder

The appellant contends that his bilateral knee disorder is 
the result of chronic trauma to the knees from his duties as 
a paratrooper during the Korean Conflict.  Recent VA 
outpatient treatment records of record show that the 
appellant had pain and edema of the left leg.  Moreover, a 
February 1998 VA X-ray report showed marked degenerative 
changes in the medial joint space and virtually complete loss 
of the articular cartilage in the left knee.  Therefore, 
evidence of record establishes the existence of a current 
left knee disorder.  However, there is no competent medical 
evidence of record which provides a nexus, as reflected by 
medical diagnosis or opinion, between the appellant's left 
knee disorder and the injury he indicates he experienced 
during service.  See Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).  It is not shown that the appellant is competent 
himself based on medical training and professional status to 
render a medical diagnosis or opinion.  Thus, his lay 
assertions that his left knee disorder is the result of 
injury incurred in service will not support a finding on 
medical questions requiring special expertise or knowledge, 
such as diagnosis or causation of a disease.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Furthermore, the 
appellant has not submitted competent medical evidence 
demonstrating that he currently experiences a right knee 
disorder.  Caluza, 7 Vet. App. at 498.  

Accordingly, the Board must deny the appellant's claim of 
service connection for a bilateral knee disorder as not well 
grounded.  Where the veteran has not met this burden, the VA 
has no further duty to assist him in developing facts 
pertinent to the claim, including no duty to obtain a medical 
examination or opinion.  38 U.S.C.A. § 5107(a); Morton v. 
West, 12 Vet. App. 477 (1999).  


ORDER

The claims of entitlement to service connection for a right 
foot disorder and a bilateral knee disorder are denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

 

